Case 2:20-cv-02291-DOC-KES Document 267-1 Filed 04/15/21 Page 1 of 5 Page ID
                                 #:5957




                           EXHIBIT A
      Case 2:20-cv-02291-DOC-KES Document 267-1 Filed 04/15/21 Page 2 of 5 Page ID
                                       #:5958

                                                    COVID-19 Homelessness Roadmap
                                                             City-County MOU
                                            Interventions Open and Occupiable on April 16, 2021

                                                                                                              Open &
 No.   CD                      Bed Category                        Address / Location       No. of Beds
                                                                                                             Occupiable
                                                             New Interventions
                                                           Echo Park Community Center
  1     1    Interim Housing                                                                      27      4/1/2021
                                                           303 Patton Street

  2     2    Interim Housing                               13160 Raymer St.                       85      7/16/2020

  3     2    Interim Housing                               7700 Van Nuys Blvd.                    100     8/17/2020

  4     2    Interim Housing (Pallet) (7)                  11471 Chandler Blvd.                   75      2/1/2021

  5     2    Interim Housing (Pallet) (7)                  6099 Laurel Canyon Blvd.               200     4/12/2021

  6     4    Interim Housing                               3428 Riverside Drive                   100     7/28/2020

                                                           Pan Pacific Park
  7     4    Interim Housing                                                                      73      4/1/2021
                                                           7600 Beverly Blvd

  8     4    Interim Housing                               1701 Camino Palmero St.                21      4/16/2021

  9     5    Interim Housing                               1479 S. La Cienega                     54      6/22/2020

 10     6    Interim Housing                               14333 Aetna St.                        70      8/10/2020

 11     6    Interim Housing                               6909 N Sepulveda Blvd.                 146     4/16/2021

                                                           Greater Missionary Church
 12     7    Interim Housing                                                                      57      4/1/2021
                                                           11067 Norris Avenue
                                                           Home At Last Women’s Shelter
 13     8    Interim Housing                                                                      30      4/1/2021
                                                           8311 S. Western Avenue
                                                           Bryant Temple AME
 14     8    Interim Housing                                                                      20      4/1/2021
                                                           2514 W. Vernon Ave.

 15     8    Interim Housing                               8501 1/2 S. Vermont Ave.               25      4/16/2021

 16     8    Interim Housing                               5615 - 5749 South Western Ave.         7       4/16/2021

                                                           Home At Last Men's Shelter
 17     9    Interim Housing                                                                      20      4/1/2021
                                                           5171 S. Vermont Ave.

 18     9    Interim Housing                               5100 S. Central Ave.                   25      4/1/2021

 19     9    Interim Housing                               4601 Figueroa                          30      4/16/2021

 20     9    Interim Housing                               8501 S. Broadway                       150     4/16/2021

 21     10   Interim Housing                               1819 S. Western Avenue                 15      9/21/2020

 22     10   Interim Housing                               625 La Fayette Pl.                     70      3/1/2021

                                                           Shatto Park Recreation Center
 23     13   Interim Housing                                                                      48      4/1/2021
                                                           3191 W. 4th St.

 24     13   Interim Housing                               5941 Hollywood Blvd.                   30      4/15/2021

 25     14   Interim Housing                               310 N. Main St.                        99      8/18/2020

 26     14   Interim Housing                               566 S. San Pedro                       60      2/1/2021

 27     14   Interim Housing                               Scattered Sites - SRO Housing          60      3/1/2021




4/14/2021                                                                                                                 1
      Case 2:20-cv-02291-DOC-KES Document 267-1 Filed 04/15/21 Page 3 of 5 Page ID
                                       #:5959

                                                COVID-19 Homelessness Roadmap
                                                         City-County MOU
                                        Interventions Open and Occupiable on April 16, 2021

                                                                                                          Open &
 No.   CD                      Bed Category                      Address / Location     No. of Beds
                                                                                                         Occupiable

 28     14   Interim Housing                           1060 N Vignes St.                      232     4/1/2021

                                                       Weingart Center
 29     14   Interim Housing                                                                  49      4/1/2021
                                                       566 S. San Pedro St.

 30     14   Interim Housing                           543 Crocker St.                        40      4/16/2021

 31     15   Interim Housing                           515 N. Beacon Street (2)               38      7/7/2020

 32     15   Interim Housing                           828 Eubank Ave.                        100     7/7/2020

 33    N/A Interim Housing                             Various                                44      4/16/2021

 34     1    Permanent Supportive Housing              1255 S Elden Ave.                      93      2/3/2021

 35     5    Permanent Supportive Housing              8866 W Pico Blvd.                      48      8/7/2020

 36     6    Permanent Supportive Housing              11050 W. Arminta St.                   110     2/23/2021

 37     9    Permanent Supportive Housing              1036 E 35th St.                        74      3/24/2021

 38     10   Permanent Supportive Housing              4018 S Buckingham Rd.                  103     11/23/2020

 39     13   Permanent Supportive Housing              252 S. Rampart Blvd.                   23      11/9/2020

                                                       Solaire Hotel
 40     1    Project Homekey/Interim Housing (1)                                              81      1/1/2021
                                                       1710 7th St.
                                                       Howard Johnson
 41     3    Project Homekey/Interim Housing (1)                                              62      1/1/2021
                                                       7432 Reseda Blvd.
                                                       Super 8 Canoga Park
 42     3    Project Homekey/Interim Housing (1)                                              46      1/1/2021
                                                       7631 Topanga Canyon
                                                       Econo Motor Inn
 43     6    Project Homekey/Interim Housing (1)                                              49      3/17/2021
                                                       8647 N. Sepulveda Blvd.
                                                       EC Motel
 44     8    Project Homekey/Interim Housing (1)                                              26      4/15/2021
                                                       3501 Western Ave.
                                                       Best Inn
 45     10   Project Homekey/Interim Housing (1)                                              21      3/23/2021
                                                       4701 W Adams Blvd.
                                                       Travelodge
 46     12   Project Homekey/Interim Housing (1)                                              50      3/15/2021
                                                       21603 Devonshire St.
                                                       The NEST
 47     13   Project Homekey/Interim Housing (1)                                              33      3/22/2021
                                                       253 S. Hoover St.
                                                       Titta's Inn
 48     14   Project Homekey/Interim Housing (1)                                              39      4/6/2021
                                                       5333 Huntington Dr.




4/14/2021                                                                                                             2
      Case 2:20-cv-02291-DOC-KES Document 267-1 Filed 04/15/21 Page 4 of 5 Page ID
                                       #:5960

                                                COVID-19 Homelessness Roadmap
                                                         City-County MOU
                                        Interventions Open and Occupiable on April 16, 2021

                                                                                                               Open &
 No.   CD                     Bed Category                       Address / Location          No. of Beds
                                                                                                              Occupiable

                                                       Super 8 Alhambra
 49     14    Project Homekey/Interim Housing (1)                                                43        4/7/2021
                                                       5350 S Huntington Dr.
                                                       Sportsmen's Lodge Hotel
 50     All   Project Roomkey/Interim Housing (3)                                              165 (6)     11/1/2020
                                                       12825 Ventura Blvd.
                                                       The Mayfair Hotel
 51     All   Project Roomkey/Interim Housing (3)                                               294        11/1/2020
                                                       1256 W. 7th St.
                                                       The L.A. Grand Hotel Downtown
 52     All   Project Roomkey/Interim Housing (3)                                               483        11/1/2020
                                                       333 S. Figueroa St.
                                                       Vagabond Inn San Pedro
 53     All   Project Roomkey/Interim Housing (3)                                                72        4/15/2021
                                                       215 S Gaffey St.
                                                       Airtel
 54     All   Project Roomkey/Interim Housing (3)                                               240        4/15/2021
                                                       7277 Valjean Ave.
                                                       Shelter Hotels
 55     All   Project Roomkey/Interim Housing (3)                                                48        4/16/2021
                                                       457 S. Mariposa Ave.
                                                       H Hotel
 56     All   Project Roomkey/Interim Housing (3)                                                49        4/16/2021
                                                       6151 W. Century Blvd.
                                                       America's Best Value Inn
 57     All   Project Roomkey/Interim Housing (3)                                                61        4/16/2021
                                                       1123 W 7th St.
                                                       Best Western Dragon's Gate Inn
 58     All   Project Roomkey/Interim Housing (3)                                                52        4/16/2021
                                                       818 N. Hill St.

 59     All   Rapid Rehousing / Shared Housing (4)     Various                                  644        In Process

 60     3     Safe Parking                             7128 Jordan Ave.                          25        3/18/2021

 61     9     Safe Parking                             1201 S Figueroa St.                       30        11/2/2020

 62     9     Safe Parking                             4301 S Central Ave.                       10        3/8/2021

 63     11    Safe Parking                             11339 Iowa Ave.                           10        10/1/2020

 64     11    Safe Parking                             9100 Lincoln Blvd.                        20        10/6/2020

                                                       Metrolink Station - Northridge
 65     12    Safe Parking                                                                       20        4/7/2021
                                                       8775 Wilbur Ave.
                                                       Cahuenga Branch Library
 66     13    Safe Parking                                                                       10        3/15/2021
                                                       4591 Santa Monica Blvd.

 67     13    Safe Parking                             1033 Cole Ave.                            10        4/12/2021

 68     15    Safe Parking                             19610 S. Hamilton Ave.                    25        2/15/2021

 69     15    Safe Parking                             711 S. Beacon St.                         25        3/1/2021

 70     13    Safe Sleeping                            317 N Madison Ave (5)                     73        4/16/2021

                                                                                 Subtotal:     5,467       /5300




4/14/2021                                                                                                                  3
      Case 2:20-cv-02291-DOC-KES Document 267-1 Filed 04/15/21 Page 5 of 5 Page ID
                                       #:5961

                                                COVID-19 Homelessness Roadmap
                                                         City-County MOU
                                        Interventions Open and Occupiable on April 16, 2021

                                                                                                                              Open &
 No.   CD                      Bed Category                           Address / Location               No. of Beds
                                                                                                                             Occupiable
                                              Interventions in Existing Agreements with the County

 71     3    Interim Housing                                 7621 Canoga Ave.                               81          2/1/2021

 72     4    Interim Housing                                 3061 Riverside Dr.                             80          4/15/2021

                                                             Sylmar Armory
 73     7    Interim Housing                                                                                85          8/3/2020
                                                             12860 Arroyo St.

 74     14   Interim Housing                                 1426 Paloma St.                                120         12/21/2020

 75     15   Interim Housing                                 515 N. Beacon Street (2)                       62          7/7/2020

 76     1    Permanent Support Housing                       1532 W. Cambria St.                            57          10/9/2020

 77     7    Permanent Support Housing                       13574 W. Foothill Blvd.                        48          3/15/2021

 78     8    Permanent Support Housing                       5501 S. Western Ave.                           33          3/31/2021

 79     9    Permanent Support Housing                       6901 S. Main St.                               50          11/17/2020

 80     9    Permanent Support Housing                       4050 S. Figueroa St.                           57          3/31/2021

 81     14   Permanent Support Housing                       649 S. Wall St.                                55          2/26/2021

                                                                       Subtotal:                           728           /700
                    Total Confirmed to be Open and Occupiable on April 16, 2021:                          6,195          /6000

   (1) The Project Homekey program is an interim housing program implemented through hotel rooms purchased by the City.
       Approximately 10% of Project Homekey interventions scheduled to open by April 16, 2021 will be under accessibility renovations, and
       will not be occupiable. These rooms will become occupiable by December 16, 2021.
   (2) 515 Beacon Street is partially funded by the County, and the beds are split by funding source between those in an existing agreement
   (3) Project Roomkey is an interim housing program implemented through hotel rooms leased by the City. Project Roomkey beds extended
       within City COVID-19 Homelessness Roadmap (Roadmap) because all beds were extended past their scheduled March 2021 end
       dates with
   (4) LAHSA        additional
                is funded  for resources identifiedbyduring
                               3,000 placements             the Roadmap
                                                      December   16, 2021,implementation
                                                                           and anticipatesperiod.
                                                                                           644 people experiencing homelessness being placed
   (5) 317 Madison Ave. was recently confirmed to be open and occupiable by April 16, 2021.
       Sportsmen's Lodge confirmed an additional 17 rooms are available for Project Roomkey, increasing the total rooms from 148 to 165
   (6)
       rooms.
   (7) Pallet shelters are used to create Tiny Home Villages, an innovative interim housing mode.




4/14/2021                                                                                                                                      4
